DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Flanagan on 1/24/22.
The current claims have been replaced with the following claims.
1.  (Currently Amended)  A method, comprising:
obtaining a transmission signal with phase and amplitude modulation;
generating a power-amplified polar signal for approximating a power-amplified transmission signal by power-amplifying a first constant-envelope signal with one of two or more first amplification factors based on the transmission signal;
generating an outphasing pair of a first power-amplified outphasing signal and a second power-amplified outphasing signal based on the transmission signal; and
combining the power-amplified polar signal, the first power-amplified outphasing signal and the second power-amplified outphasing signal to provide the power-amplified transmission signal, wherein each outphasing signal of the outphasing pair is generated by an outphasing transmitter configured to generate amplitude modulation by utilizing a phase offset between two constant-envelope signals.

2.  (Previously Presented)  The method of claim 1, wherein the generating the outphasing pair comprises:
modulating a phase of a second constant-envelope signal with an outphasing angle to provide a first outphasing signal;
modulating a phase of a third constant-envelope signal with a negative of the outphasing angle to provide a second outphasing signal; and
power-amplifying each of the first outphasing signal and the second outphasing signal with a second amplification factor to provide the outphasing pair.

3.  (Previously Presented)  The method of claim 2, wherein the generating the power-amplified polar signal comprises:
before applying said one of two or more first amplification factors, modulating a phase of the first constant-envelope signal with a polar angle to provide a polar signal, and
the generating the outphasing pair further comprises:
modulating the phase of the second constant-envelope signal also with the polar angle; and


4.  (Previously Presented)  The method according to claim 1, wherein the two or more first amplification factors correspond to two or more pre-defined amplitude levels of the transmission signal which correspond to two or more pre-defined amplitude levels of the power-amplified transmission signal, and wherein said one of the two or more first amplification factors is selected such that a corresponding pre-defined amplitude level of the transmission signal approximates the amplitude of the transmission signal.

5.  (Previously Presented)  The method of claim 4, wherein the second amplification factor is defined such that an amplitude of a combined power-amplified outphasing signal is always equal to or smaller than a separation between any two adjacent pre-defined amplitude levels of the power-amplified transmission signal, and wherein the combined power-amplified outphasing signal is a combination of the first power-amplified outphasing signal and the second power-amplified outphasing signal.

6.  (Previously Presented)  The method of claim 5, wherein the outphasing angle is selected such that an amplitude of a combination of the first outphasing signal and the second outphasing signal is equal to a difference between the amplitude of the 

7.  (Previously Presented)  The method according to claim 1, wherein the power-amplified transmission signal when normalized is defined by equation:
                
                    V
                    
                        
                            t
                        
                    
                    =
                    
                        
                            
                                
                                    1
                                
                                
                                    
                                        
                                            2
                                            A
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                
                            
                            (
                            2
                             
                            
                                
                                    A
                                
                                
                                    T
                                    P
                                
                            
                            
                                
                                    t
                                
                            
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                            
                                
                                    t
                                
                            
                            +
                            S
                        
                        
                            1
                        
                    
                    
                        
                            t
                        
                    
                    +
                    
                        
                            S
                        
                        
                            2
                        
                    
                    (
                    t
                    )
                    )
                    ,
                
            
wherein                         
                            
                                
                                    A
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     is the number of the pre-defined amplitude levels of the transmission signal,                         
                            
                                
                                    A
                                
                                
                                    T
                                    P
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is a non-negative integer representing a selected pre-defined amplitude level having a value from zero to                         
                            
                                
                                    A
                                
                                
                                    m
                                    a
                                    x
                                
                            
                            -
                            1
                        
                    ,                         
                            
                                
                                    S
                                
                                
                                    0
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is a first periodic signal with phase                         
                            
                                
                                    ω
                                
                                
                                    c
                                
                            
                            t
                            +
                            ϕ
                            
                                
                                    t
                                
                            
                        
                     corresponding to the polar signal,                         
                            
                                
                                    S
                                
                                
                                    1
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is a second periodic signal with phase                         
                            
                                
                                    ω
                                
                                
                                    c
                                
                            
                            t
                            +
                            ϕ
                            
                                
                                    t
                                
                            
                            +
                            θ
                            (
                            t
                            )
                        
                     corresponding to the first outphasing signal,                        
                             
                            
                                
                                    S
                                
                                
                                    2
                                
                            
                            
                                
                                    t
                                
                            
                        
                     is a third periodic signal with phase                         
                            
                                
                                    ω
                                
                                
                                    c
                                
                            
                            t
                            +
                            ϕ
                            
                                
                                    t
                                
                            
                            -
                            θ
                            (
                            t
                            )
                        
                     corresponding to the second outphasing signal,                         
                            
                                
                                    ω
                                
                                
                                    c
                                
                            
                        
                     is a carrier frequency,                         
                            ϕ
                            
                                
                                    t
                                
                            
                        
                     is the polar angle and                         
                            θ
                            
                                
                                    t
                                
                            
                        
                     is the outphasing angle.

8.  (Previously Presented)  The method of claim 7, wherein the first periodic signal, the second periodic signal and the third periodic signal are sinusoidal signals, square wave signals or any signals formed by a summation of sinusoidal signals. 


                
                    
                        
                            A
                        
                        
                            T
                            P
                        
                    
                    
                        
                            t
                        
                    
                    =
                    c
                    e
                    i
                    l
                    i
                    n
                    g
                    (
                    r
                    
                        
                            t
                        
                    
                    
                        
                            A
                        
                        
                            m
                            a
                            x
                        
                    
                    )
                    -
                    1
                    ,
                
            
                
                    θ
                    
                        
                            t
                        
                    
                    =
                    
                        
                            arccos
                        
                        ⁡
                        
                            
                                
                                    r
                                    
                                        
                                            t
                                        
                                    
                                    
                                        
                                            A
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            A
                                        
                                        
                                            T
                                            P
                                        
                                    
                                    
                                        
                                            t
                                        
                                    
                                
                            
                        
                    
                    ,
                
            
wherein “                        
                            c
                            e
                            i
                            l
                            i
                            n
                            g
                        
                    ” denotes a ceiling function and                         
                            r
                            
                                
                                    t
                                
                            
                        
                     is a normalized envelope amplitude of the transmission signal.

10.  (Previously Presented)  The method according to claim 3, wherein the modulating the phase of the first constant-envelope signal, the second constant-envelope signal and the third constant-envelope signal are performed, respectively, by a first digital linearly interpolating phase modulator, a second digital linearly interpolating phase modulator and a third digital linearly interpolating phase modulator.

11.  (Previously Presented)  The method according to claim 3, further comprising:
detecting an upcoming amplitude level transition of selected pre-defined amplitude levels;
solving a zero crossing of the polar signal; and
synchronizing an amplitude transition of the polar signal with the upcoming amplitude level transition based on the zero crossing of the polar signal.

12.  (Previously Presented)  The method of claim 11, wherein the detecting the zero crossings of the polar signal is performed by the first digital interpolating phase modulator and the synchronizing the amplitude transitions is performed by synchronization means.

13.  (Previously Presented)  The method of claim 11, further comprising:
in response to detecting a zero crossing of the polar signal implying an amplitude level transition of selected pre-defined amplitude levels, performing interpolation in the digital interpolating phase modulators in two stages to account for a π/2 phase jump resulting from the amplitude level transition, wherein the two stages comprise:
if an amplitude level is detected to increase in the amplitude level transition, interpolating phases of the first outphasing signal and the second outphasing signal to be in-phase with the polar signal right before the amplitude level transition and in opposite phase with each other and in a ±π/2 phase offset with the polar signal right after the amplitude level transition; and
if the amplitude level is detected to decrease in the amplitude level transition, interpolating phases of the first outphasing signal and the second outphasing signal to be in opposite phase with each other and in a ±π/2 phase offset with the polar signal right 

14.  (Previously Presented)  The method of claim 1, wherein the power-amplifying the first constant-envelope signal, the second constant-envelope signal and the third constant-envelope signal are performed, respectively, by one or more first switched-mode power amplifiers selected from two or more switched-mode power amplifiers, a second switched-mode power amplifier and a third switched-mode power amplifier.

15.  (Previously Presented)  The method of claim 1, wherein the transmission signal comprises in-phase and quadrature components.

16.  (Currently Amended)  An apparatus, comprising:
a signal component separator unit configured to receive a transmission signal with phase and amplitude modulation and to output a polar angle, an outphasing angle, and discrete amplitude level information based on the received transmission signal;
a first phase modulator configured to modulate a phase of a first constant-envelope signal with the polar angle to provide a polar signal;

a third phase modulator configured to modulate a phase of a third constant-envelope signal with the polar angle and a negative of the outphasing angle to provide a second outphasing signal;
two or more first power amplifiers configured to power-amplify the polar signal with one of two or more first amplification factors according to the discrete amplitude level information to provide a power-amplified polar signal, wherein said one of two or more first amplification factors are realized by selecting one or more of the two or more first power amplifiers to be active;
a second power amplifier configured to power-amplify the first outphasing signal with a second amplification factor to provide a first power-amplified outphasing signal;
a third power amplifier configured to power-amplify the second outphasing signal with the second amplification factor to provide a second power-amplified outphasing signal; and
one or more combiners configured to combine the power-amplified polar signal, the first power-amplified outphasing signal and the second power-amplified outphasing signal to provide a power-amplified transmission signal, wherein the first power-amplified outphasing signal and the second power-amplified outphasing signal are generated by at least ibe outphasing transmitter configured to generate amplitude modulation by utilizing a phase offset between two constant-envelope signals.

17.  (Previously Presented)  The apparatus of claim 16, wherein the first phase modulator is a digital interpolating phase modulator and is further configured to detect upcoming amplitude level transitions of selected pre-defined amplitude level and solve zero crossings of the polar signal, the apparatus further comprising:
a synchronizer configured to synchronize amplitude transitions of the polar signal with amplitude level transitions defined by the selecting said one or more first power amplifiers to be active based on zero crossings of the polar signal.

18.  (Previously Presented)  The apparatus of claim 16, wherein the second phase modulator and the third phase modulator are digital interpolating phase modulators and are further configured, in response to the first phase modulator detecting a zero crossing of the polar signal implying an amplitude level transition of selected pre-defined amplitude levels, to perform interpolation in two stages to account for a π/2 phase jump resulting from the amplitude level transition, wherein the two stages comprise:
in response to an amplitude level being detected by the first phase modulator to increase in the amplitude level transition, the second phase modulator and the third phase modulator are configured to interpolate phases of the first outphasing signal and 
in response to the amplitude level being detected by the first phase modulator to decrease in the amplitude level transition, the second phase modulator and the third phase modulator are configured to interpolate phases of the first outphasing signal and the second outphasing signal to be in opposite phase with each other and in a ±π/2 phase offset with the polar signal right before the amplitude level transition and in-phase with the polar signal right after the amplitude level transition.

19.   (Cancelled)

20.  (Previously Presented)  A computer program product embodied on a non-transitory computer-readable medium, and comprising program instructions which, when loaded into an apparatus, cause the apparatus to execute the method according to claim 1.

21.  (Currently Amended)  An apparatus, comprising:
a signal component separator unit configured to receive a transmission signal with phase and amplitude modulation;

an outphasing section configured to generate an outphasing pair of a first power-amplified outphasing signal and a second power-amplified outphasing signal based on the transmission signal, wherein the first power-amplified outphasing signal  and the second power-amplified outphasing signal are generated by at least one outphasing transmitter configured to generate amplitude modulation by utilizing a phase offset between two constant-envelope signals; and
a combiner configured to combine the power-amplified polar signal, the first power-amplified outphasing signal and the second power-amplified outphasing signal to provide the power-amplified transmission signal.

22.  (Cancelled) 

23.  (Currently Amended)  An apparatus, comprising:
at least one processor; and
at least one memory including computer program code;

receive a transmission signal with phase and amplitude modulation and to output a polar angle, an outphasing angle, and discrete amplitude level information based on the received transmission signal;
modulate a phase of a first constant-envelope signal with the polar angle to provide a polar signal;
modulate a phase of a second constant-envelope signal with the polar angle and the outphasing angle to provide a first outphasing signal;
modulate a phase of a third constant-envelope signal with the polar angle and a negative of the outphasing angle to provide a second outphasing signal;
power-amplify the polar signal with one of two or more first amplification factors according to the discrete amplitude level information to provide a power-amplified polar signal, wherein said one of two or more first amplification factors are realized by selecting one or more of the two or more first power amplifiers to be active;
power-amplify the first outphasing signal with a second amplification factor to provide a first power-amplified outphasing signal;
power-amplify the second outphasing signal with the second amplification factor to provide a second power-amplified outphasing signal; and
, wherein the first power-amplified outphasing signal and the second power-amplified outphasing signal are generated by at least ibe outphasing transmitter configured to generate amplitude modulation by utilizing a phase offset between two constant-envelope signals.

Reasons for Allowance
Claims 1-18, 20, 21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 16, 21 and 23, the closest prior art of record, Robinson (Fig. 1) does not disclose the following limitation: the functional limitation of the apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843